UNPUBLISHED

                                                        FILED: October 15, 2019


                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                 ___________________

                                      No. 18-2486
                                  (8:17-cv-01596-PJM)
                                 ___________________

In re: DONALD J. TRUMP, President of the United States of America, in his
official capacity and in his individual capacity

               Petitioner

------------------------------

PROFESSOR CLARK D. CUNNINGHAM; PROFESSOR JESSE EGBERT

               Amici Curiae

SCHOLAR SETH BARRETT TILLMAN; JUDICIAL EDUCATION PROJECT

               Amici Supporting Petitioner

FORMER NATIONAL SECURITY OFFICIALS; COMMONWEALTH OF
VIRGINIA; THE NISKANEN CENTER; REPUBLICAN WOMEN FOR
PROGRESS; CHERI JACOBUS; TOM COLEMAN; EMIL H. FRANKEL;
JOEL SEARBY; ADMINISTRATIVE LAW, CONSTITUTIONAL LAW, AND
FEDERAL COURTS SCHOLARS; CERTAIN LEGAL HISTORIANS

               Amici Supporting Respondents
                               ___________________

                                    ORDER
                               ___________________

      A majority of judges in regular active service and not disqualified having

voted in a requested poll of the court to grant the petition for rehearing en banc,

      IT IS ORDERED that rehearing en banc is granted.

      The parties and any amici curiae shall file 15 additional paper copies of their

briefs and appendices previously filed in this case within 10 days.

      This case is scheduled for oral argument on Thursday, December 12, 2019, in

Richmond, Virginia.

                                        For the Court

                                        /s/ Patricia S. Connor, Clerk